Citation Nr: 0844093	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic right ear 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's left ear hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1958 to June 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which established 
service connection for left ear hearing loss disability; 
assigned a noncompensable evaluation for that disability; and 
denied service connection for both chronic right ear hearing 
loss disability and chronic tinnitus.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chronic 
left ear hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable disability evaluation for the veteran's chronic 
left ear hearing loss disability.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  


FINDINGS OF FACT

1.  Chronic right ear hearing loss disability for VA purposes 
was not shown during active service or for many years 
thereafter.  The veteran's chronic right ear sensorineural 
hearing loss disability has not been objectively shown to 
have originated during active service.  

2.  Service connection is currently in effect for left ear 
hearing loss disability.  

3.  The veteran's chronic tinnitus has been shown to be 
etiologically related to his service-connected left ear 
hearing loss disability.  
4.  The veteran's left ear hearing loss disability has been 
objectively shown to be productive of no more than Level IX 
hearing in the left ear.  The veteran has not been shown to 
be deaf in his nonservice-connected right ear.


CONCLUSIONS OF LAW

1.  Chronic right ear hearing loss disability was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a), 3.385 (2008).  

2.  Chronic tinnitus is proximately due to or the result of 
the veteran's service-connected left ear hearing loss 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) 
(2008).

3.  The criteria for an initial compensable evaluation for 
the veteran's left ear hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.85, 
4.86(a), Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in January 2006 and March 2006 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
January 2006 VCAA notice was issued prior to the May 2006 
rating decision from which the instant appeal arises.  

The Board has considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which addresses the 
VA's duty to provide specific notice in adjudicating claims 
for increased evaluations.  The instant appeal involves the 
initial evaluation of the veteran's left ear hearing loss 
disability.  As the VA's notice obligation was satisfied when 
the RO granted the veteran's claim for service connection, 
the Court's holding in Vazquez-Flores does not govern the 
instant appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588) 


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or 


injury incurred in or aggravated by peacetime service.  38 
U.S.C.A. § 1131 (West 2002).  Where a veteran served ninety 
days or more during peacetime service after December 31, 
1946, and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for left ear hearing loss disability.  

A.  Right Ear Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records do not refer to right 
ear hearing loss disability.  At his June 1962 physical 
examination for service separation, the veteran exhibited 
bilateral auditory acuity of 15/15.  Auditory acuity of 15/15 
is normal.  See Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  

The veteran's service personnel records indicate that his 
military occupation corresponded to the civilian occupation 
of aircraft manufacturing sheet metalworker.  

Private audiograms dated in May 2000 and January 2005 reflect 
audiometric findings in graph form.  Unfortunately, the 
examination results were not reduced to numeric findings.  

In his December 2005 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he had 
initially manifested bilateral hearing loss disability in 
1962.  

At an April 2006 VA examination for compensation purposes, 
the veteran complained of bilateral hearing loss disability.  
He presented a history of inservice noise exposure which 
included that associated with weapons training; aircraft 
engines; and being on a flight line.  He had post-service 
noise exposure as an automobile tire rubber worker and a 
security guard and recreational noise exposure as a 
competitive trap shooter.  On audiological evaluation, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
80
100
95

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear.  The veteran was diagnosed with 
right ear sensorineural hearing loss disability.  The 
examiner commented that:

C-file contained one pure tone hearing 
test which was undated.  The audiogram 
records a left ear high frequency loss 
that meets VA criteria for disability.  
The right ear shows a less severe hearing 
loss.  ...  Right ear hearing loss:  The 
issue of right ear hearing loss cannot be 
resolved without resorting to mere 
speculation.  

In his April 2007 Appeal to the Board (VA Form 9), the 
veteran advanced service connection for chronic right ear 
hearing loss disability was warranted "due to the high noise 
environment" to which he was exposed during active service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic right ear hearing loss disability for VA purposes was 
not manifested during active service or for many years 
thereafter.  The veteran's current chronic right ear 
sensorineural hearing loss disability has not been shown to 
have originated during active service or as the result of his 
inservice noise exposure.  

The veteran advances that his chronic right ear hearing loss 
disability was precipitated by his inservice noise exposure 
while working around aircraft.  The veteran is competent to 
state that he was exposed to aircraft engine noise.  However, 
based upon the record and analysis herein, the Board 
concludes that the veteran's chronic right ear sensorineural 
hearing loss disability is not related to active service.  
The veteran's claim is supported solely by his own written 
statements.  Such evidence is insufficient to establish an 
etiological relationship between the veteran's current right 
ear hearing loss disability and either his inservice noise 
exposure or active service in general.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic right ear hearing loss disability.  
B.  Tinnitus

The veteran's service medical records make no reference to 
chronic tinnitus.  The January 2005 audiometric evaluation 
indicates that the veteran reported a history of "no 
ringing."  

At the April 2006 VA examination for compensation purposes, 
the veteran complained of tinnitus.  He reported that his 
tinnitus was initially manifested "not long ago."  The 
veteran was diagnosed with chronic tinnitus.  The examiner 
commented that:

It is more likely than not that while the 
tinnitus is a symptom of the hearing loss 
it is less likely than not a symptom of 
the factors causing the initial hearing 
loss.  ...  It is a medical certainty that 
tinnitus is not a consequence of acoustic 
trauma during military service.  

In his June 2006 notice of disagreement, the veteran advanced 
that he experienced chronic ringing in his ears after service 
separation.  

The veteran has been diagnosed with chronic tinnitus.  The VA 
examiner at the April 2006 VA examination for compensation 
purposes concluded that "the tinnitus is a symptom of the 
[veteran's] hearing loss."  Service connection is currently 
in effect for left ear hearing loss disability.  Upon 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that service connection is warranted for 
chronic tinnitus.  38 C.F.R. § 3.310a (2008).  


III.  Chronic Left Ear Hearing Loss Disability

A.  Historical Review

An undated military audiogram reflected findings consistent 
with left ear hearing loss disability for VA purposes.  The 
report of the April 2006 VA examination for compensation 
purposes relates that the veteran was diagnosed with chronic 
left ear sensorineural hearing loss disability.  In May 2006, 
the RO established service connection for left ear hearing 
loss disability and assigned a noncompensable evaluation for 
that disability.  

B.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Disability evaluations 
for unilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f) (2008).  

The Court has clarified that:

If impaired hearing is service-connected 
in only one ear, in order to determine 
the percentage evaluation from Table VII, 
the nonservice-connected ear will be 
assigned a Roman numeral designation for 
hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 
C.F.R. § 4.85(f) (2003).  Additionally, 
in situations where service connection 
had been granted for defective hearing 
involving only one ear and the veteran 
did not have total deafness in both ears, 
as in the instant appeal, the hearing 
acuity of the nonservice-connected ear 
was considered to be normal.  Boyer v. 
West, 11 Vet. App. 477 (1998), affirmed 
12 Vet. App. 142 (1999).  

Under 38 C.F.R. § 3.383 (2008), compensation is payable for 
certain combinations of service-connected and 
nonservice-connected disabilities, including deafness in both 
ears, provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. § 
4.86 (2008).  That regulation states that:

  (a)  When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

  (b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

At the April 2006 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



 
1000
2000
3000
4000
LEFT

65
85
105
105

Speech audiometry revealed speech recognition ability of 46 
percent in the left ear.  

In his June 2006 notice of disagreement, the veteran advanced 
that his left ear hearing loss disability warranted 
assignment of a compensable evaluation as he wore bilateral 
hearing aids.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  As left ear pure tone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) have 
been shown to be 55 decibels or more, the provisions of 38 
C.F.R. § 4.86(a) pertaining to evaluation of exceptional 
patterns of hearing impairment are for application.  The 
April 2006 VA examination for compensation purposes reflects 
that the veteran exhibited left ear Level IX hearing loss 
upon application of 38 C.F.R. § 4.85, Table VI and left ear 
Level VIII hearing loss upon application of 38 C.F.R. § 4.85, 
Table VIa (2008).  He was not found to be deaf in his 
nonservice-connected right ear.  Such findings merit 
assignment of a noncompensable evaluation upon application of 
38 C.F.R. § 4.85, Tables VI and VII (2008).  

The veteran advances on appeal that the current clinical 
findings merit assignment of an initial compensable 
evaluation for his left ear hearing loss disability.  The 
Court has clarified that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experiences 
significant left ear hearing loss disability requiring the 
use of hearing aids, the Board finds the results of specific 
testing conducted by skilled individuals to be more probative 
than the lay opinions of record.  The objective clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).  Given that fact, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board concludes that an 
compensable evaluation is not warranted for the veteran's 
left ear hearing loss disability at any time during the 
pendency of this appeal and staged ratings are therefore not 
for application.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007)


ORDER

Service connection for chronic right ear hearing loss 
disability is denied.  

Service connection for chronic tinnitus is granted.  

An initial compensable evaluation for the veteran's left ear 
hearing loss disability is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


